Citation Nr: 0004397	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for an acquired psychiatric disorder and for a 
back disorder.  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder and for a 
back disorder when it issued a rating decision March 1992.  

2.  The evidence submitted since the March 1992 rating 
decision does not bear directly and substantially upon the 
issues at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1992 rating decision 
wherein the RO denied reopening the previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156(a), 20.1103 (1999).  




2.  Evidence submitted since the March 1992 rating decision 
wherein the RO denied reopening the previously denied claim 
of entitlement to service connection for an acquired back 
disorder is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105;  38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation.  38 C.F.R. § 3.303(c).





Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  









When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).








New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  









For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).


I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  

Factual Background

The evidence which was of record at the time of the March 
1992 rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder is set out below.

Review of the service medical records revealed that no 
pertinent abnormalities were noted on the report of the 
entrance examination conducted in December 1963.  On the 
Report of Medical History portion of the entrance 
examination, the veteran indicated he had had problems with 
depression or excessive worry as well as with nervous 
trouble.  In December 1964, it was noted the veteran reported 
that he had been nervous in civilian life but was much more 
so during active duty.  

In January 1965, the veteran complained of nervousness and 
depression.  The impression at that time was depression and 
anxiety but no psychosis.  A separate clinical record dated 
in January 1965 included a diagnosis of chronic moderate 
emotionally unstable personality..  

In February 1965, it was noted the veteran was extremely 
nervous which was attributed to a paranoid personality.  A 
Certificate of Psychiatric Evaluation dated in February 1965 
included a diagnosis of chronic, severe paranoid personality 
which had existed prior to active duty.  

No pertinent abnormalities were noted on the report of the 
separation examination conducted in February 1965.  Clinical 
evaluation of the veteran's psychiatric condition was 
determined to be normal.  On the Report of Medical History 
portion of the exit examination, the veteran indicated that 
he had experienced depression or excessive worry and also 
nervous trouble.  It was noted the veteran had multiple 
symptoms but they were all felt to be psychosomatic.  

The report of an April 1965 VA neuropsychiatric examination 
is of record.  The diagnosis was emotional instability 
reaction.  

By memorandum dated in June 1965, a VA physician reported 
that the veteran's correct diagnosis should be emotionally 
unstable personality.  

The veteran was hospitalized several times at VA facilities.  
In July 1965 he was admitted complaining of nervousness, 
insomnia and expectoration of blood.  Schizophrenia was 
diagnosed.  A VA hospitalization record dated in August 1965 
included a diagnosis of schizophrenia.  Inadequate immature 
personality manifested by nervousness from the least stress, 
dependency and immaturity was included as a diagnosis for a 
period of hospitalization from December 1965 to January 1966.  
Anxiety reaction was the pertinent assessment included on a 
hospitalization summary dated in July 1972.  A December 1974 
hospitalization summary included the notation that the 
veteran's chief complaint was rectal bleeding and low back 
pain.  The pertinent diagnosis was schizophrenia of an 
unknown type.  In January 1975, he was hospitalized for low 
back difficulties which had been present for a long period of 
time.  It was also noted he had a considerable amount of 
psychological problems.  Anxiety neurosis was the pertinent 
diagnosis.  

Numerous lay statements have been associated with the claims 
files beginning in March 1966.  The statements attest to the 
differences between the veteran prior to active duty and 
subsequent to active duty.  They reported the veteran 
appeared to be extremely nervous after active duty whereas he 
had not been so prior to duty.   

In April 1975, M. J., M.D., reported that the veteran had 
both paranoid and explosive elements in his personality and 
would benefit from psychiatric help.  

Private hospitalization records dated in May 1990 have been 
associated with the claims files.  The veteran was admitted 
with symptoms of tension, depression and suicidal ideas.  The 
discharge diagnosis was paranoid schizophrenia with 
depression.  

VA outpatient treatment records have been associated with the 
claims files.  The records evidence diagnoses of and 
treatment for mental disorders diagnosed as chronic paranoid 
schizophrenia.  

By letter dated in February 1992, it was reported the veteran 
had been a client of the Texas Panhandle Mental Health 
Authority and was found to have no signs of paranoid 
schizophrenia.  

The evidence associated with the claims file subsequent to 
the March 1992 rating decision wherein the RO denied 
reopening the previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reported below.

The transcript of a September 1993 RO hearing is of record.  
The veteran testified as to his experiences during active 
duty.  He reported he tried to commit suicide during active 
duty.  

The veteran submitted an annotated copy of a January 23, 1967 
Board decision.  

The veteran submitted annotated copies of some service 
medical records.

VA outpatient treatment records including many duplicates 
were submitted.  The records evidence diagnoses of and 
treatment for paranoid schizophrenia.  In October 1980, an 
impression of mixed anxiety-depressive neurosis was made.  
The veteran opined that the disorder was due to his military 
service.  In February 1986 a diagnosis of paranoid 
schizophrenia by history and probable early major depression 
with psychosis was made.  

The report of a May 1995 psychological evaluation has been 
associated with the claims files.  It was reported the 
veteran had a 30 year history of emotional difficulties which 
he attributed to his military service.  The examiner noted 
the veteran had a continuous history of significant emotional 
disturbance by report and documentation since the 1960's with 
periods of exacerbation and periods of significant 
depression, anxiety, and bipolar symptomatology.  The 
diagnosis was schizoaffective disorder.  The examiner wrote 
that his diagnosis reflected the probability that the veteran 
experienced a chronic paranoid schizophrenia interspersed 
with periods of affective disturbance.  

The report of a May 1995 psychiatric examination and 
evaluation is of record.  Based upon a review of the records 
and personal evaluation, it was the examiner's opinion that 
the veteran had paranoid type schizophrenic disorder which 
was only in fair remission at the time of the examination.  

Additional private treatment records including duplicates for 
a period of hospitalization in May 1990 were submitted.  The 
records include diagnoses of paranoid schizophrenia.  

The report of a private psychiatric examination conducted in 
June 1990 included an Axis I diagnosis of impulse control 
disorder not otherwise specified.  It was also noted that a 
diagnosis of paranoid schizophrenia was repeatedly made in 
the past by a very good psychiatrist.

Additional records from the Social Security Administration 
have been associated with the claims files.  A Disability 
Determination dated in April 1991 revealed that the veteran 
was found to be disabled as of April 1990.  The primary 
diagnosis was severe paranoid schizophrenia and a secondary 
diagnosis was chronic low back syndrome.  A Disability 
Determination dated in October 1994 found the veteran to be 
not disabled.  The primary diagnosis was impulse control 
disorder and the secondary diagnosis was status post 
laminectomy.  

In June 1998, the veteran reported he was unable to obtain 
treatment records from 1967.  

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder which 
was last denied in March 1992.  

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  

The service medical records the veteran submitted had already 
been considered at the time of the March 1992 decision.  They 
are therefore not new.  The veteran's annotations do not 
change the fact that the evidence was of record and 
considered in prior decisions.  

The annotated copy of the January 23, 1967 Board decision is 
not new as it was of record at the time of the March 1992 
decision.  The veteran's annotations do not change the fact 
that the evidence was of record and considered by the RO in 
prior decisions.

While the additional VA outpatient treatment records and 
private treatment records which evidence treatment for mental 
disorders and are not duplicative of previous evidence are 
new, they are not material.  They do not link an acquired 
psychiatric disorder to active duty.  There was already 
evidence of record showing the veteran had an acquired 
psychiatric disorder at the time of the March 1992 rating 
decision.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate that a condition is service-connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The reports of the June 1990 psychiatric examination and the 
May 1995 psychiatric and psychological evaluations are new as 
they were not of record at the time of the March 1992 
decision.  The reports are not material to the veteran's 
claim as they do not link an acquired psychiatric disorder to 
active duty.  One of the records notes the veteran had had 
significant emotional disturbance since the 1960's.  This 
statement does not actually link an acquired psychiatric 
disorder to active duty.  The Board notes the veteran was 
discharged from active duty in February 1965.  The reports of 
the psychiatric and psychological evaluations are merely 
cumulative of the fact that the veteran has a current 
psychiatric disorder.  This fact was known at the time of the 
March 1992 decision.  

The findings of the Social Security Administration are new 
but not material.  They do not link a current acquired 
psychiatric disorder to active duty.  They are merely 
cumulative of the fact that the veteran has a psychiatric 
disorder.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler, 9 
Vet. App. at 171.


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for a 
back disorder.  

Factual Background

The evidence which was of record at the time of the March 
1992 rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for a back disorder is set out below.

No pertinent abnormalities were noted on the report of the 
entrance examination conducted in December 1963.  An October 
1964 X-ray of the spine was interpreted as revealing spina 
bifida of the S1 and an otherwise normal lumbar and sacral 
spine.  An October 1964 clinical record revealed the veteran 
was complaining of a sudden pain in the lumbar area when he 
stood up.  X-rays were noted to be within normal limits.  It 
was noted that the veteran had been seen many times before 
with no pathology found that could account for his back pain.  

In September 1964, the veteran sought treatment after being 
pushed down a flight of steps and landing on his spine.  The 
impression was history of trauma to the left sacroiliac 
region and left hip without evidence of fracture.  A 
subsequent September 1964 treatment record noted the veteran 
was complaining of left hip and leg pain after being pushed 
down some steps.  The impression was no to minimal soft 
tissue disease.  

On a clinical record dated in October 1964, it was noted the 
veteran had low back pain as a result of having been kicked 
down a flight of steps in September.  X-rays revealed a spina 
bifida occulta.  It was also noted on an October 1964 
treatment record that the veteran had reverse 
spondylolisthesis which was probably the cause of his back 
pain.  

No pertinent abnormalities were noted on the report of the 
separation examination conducted in February 1965.  Clinical 
evaluation of the spine was determined to be normal.  

The report of an April 1965 VA examination is of record.  The 
veteran was complaining of pain in the neck and left 
shoulder.  The diagnosis was arthralgia of the cervical spine 
and left shoulder of an unknown cause.  

The veteran was hospitalized at VA facilities on several 
different occasions.  When he was hospitalized from April to 
May 1971 he reported he had injured his low back during 
active duty in 1965 and had had persistent back pain.  The 
diagnosis was low back pain with an etiology due to 
psychophysiological reaction.  

A December 1974 hospitalization summary included the notation 
that the veteran's chief complaint was rectal bleeding and 
low back pain.  The pertinent diagnosis was low back pain and 
questionable ruptured disc.  In January 1975, he again was 
hospitalized for low back difficulties which had been present 
for a long period of time.  An untreated herniated nucleus 
pulposus at L4-L5 was diagnosed.  In May 1975, it was noted 
the veteran had chronic recurrent back pain that appeared to 
be entirely attributable to nerve root compression.  A 
laminectomy with removal of the L4-L5 intervertebral disc was 
conducted.  The veteran had good results after the procedure.  

Numerous lay statements have been associated with the claims 
files beginning in September 1976.  The statements attest to 
the fact that the veteran had injured his back prior to 
active duty and also reported on post-service symptomatology.  

VA outpatient treatment records have been associated with the 
claims files.  In August 1975, it was noted that clinical 
records documented a long history of back difficulties 
beginning in 1975.  The veteran reported he had been thrown 
down some steps in 1964 and had had back pain since that 
time.  It was the doctor's opinion that there was a causal 
relationship between the 1964 injury and his back condition 
which finally led to surgical management.  

In March 1990, the veteran sought treatment for low back 
pain.  The diagnosis was muscle spasm.  A February 1992 X-ray 
of the lumbosacral spine was interpreted as revealing changes 
of osteoarthritis involving the facets between 4 and 5 on the 
left; no fracture of the lumbar spine; degenerative disk 
disease at the inter spaces 4 and 5 and a congenital 
variation of the S-1 segment which did not represent a spina 
bifida occulta.  

The evidence submitted subsequent to the March 1992 rating 
decision wherein the RO denied reopening the previously 
denied claim of entitlement to service connection for a back 
disorder is reported below.

The transcript of a September 1993 RO hearing is of record.  
The veteran testified as to his experiences during active 
duty.  He testified that he was thrown down a flight of 
stairs and landed on his spine.  The veteran's representative 
opined that the veteran's back was injured during this fall.  

Records from the Social Security Administration have been 
associated with the claims files.  On a letter dated in March 
1972, R. C., M.D. noted the veteran was complaining of back 
pain.  After physical examination, it was the doctor's 
opinion that the veteran's problems were essentially 
psychiatric in nature and that there was basically not 
anything wrong with the veteran's back.  

The veteran submitted an annotated copy of a February 1992 VA 
X-ray report.  

In June 1998, the veteran reported he was unable to obtain 
treatment records from 1967.

Additional records from the Social Security Administration 
have been associated with the claims files.  A Disability 
Determination dated in April 1991 revealed that the veteran 
was found to be disabled as of April 1990.  The primary 
diagnosis was severe paranoid schizophrenia and a secondary 
diagnosis was chronic low back syndrome.  A Disability 
Determination dated in October 1994 found the veteran to be 
not disabled.  The primary diagnosis was impulse control 
disorder and the secondary diagnosis was status post 
laminectomy.  

VA outpatient treatment records were submitted.  The records 
evidence intermittent complaints of and treatment for low 
back pain.  In February 1981, the veteran reported he injured 
his back lifting weights.  The assessment was chronic back 
condition exacerbated by weight lifting.  In August 1983, 
chronic low back strain was included as an assessment.  In 
June 1986, it was noted the veteran injured his low back 
lifting firewood.  The assessment was resolving low back 
spasm.  In May 1987, it was noted the veteran had been hit by 
a truck and was experiencing pain in the neck and low back.  
The assessment was injuries due to motor vehicle accident.  

The report of a May 1987 X-ray was interpreted as revealing 
an old degenerative disc at L4-5 and no acute trauma.  

Analysis 

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disorder which was last denied 
in March 1992.  

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.  

The annotated copy of the February 1992 VA X-ray report is 
not new as it was of record at the time of the March 1992 
decision.  The veteran's annotations do not change the fact 
that the evidence was of record at the time of the March 1992 
decision.  





The additional VA outpatient treatment records which were 
submitted and which were not duplicates of evidence 
previously of record are new.  The evidence is not material 
to the veteran's claim as it does not link a back disorder to 
active duty.  The Court has held that additional evidence, 
which consists of records of post-service treatment that do 
not indicate that a condition is service-connected, is not 
new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  
Some of this evidence weighs against the veteran's claim as 
it demonstrates injuries to the veteran's back which occurred 
after his discharge from active duty.  

The findings of the Social Security Administration are new 
but not material.  They do not link a current back disorder 
to active duty.  They are merely cumulative of the fact that 
the veteran has a back disorder.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler, 9 Vet. App. at 
171.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is denied.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

